DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
This Action is in response to communications filed 12/09/2021.
Claims 1, 3, 6, 8, and 11 are amended.
Claims 12-20 are newly added.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Arguments
In Remarks filed on 12/09/2021, Applicant substantially argues:
The applied references Wang, Bridge and Busaba fail to disclose the amended limitations of claim 1, and similarly amended claims 6 and 11, of identifying the scoped persistence barrier instruction being associated with one hierarchical processing scope level of a plurality of different levels of hierarchical processing scopes and identifying first and second data in the cache memory associated with the one hierarchical processing scope level. In particular, Applicant points to Paragraph [0115] of Bridge which discloses differentiation between threads but does not indicate consideration of different levels of hierarchical processing scopes. 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated December 9, 2021.

Claim Objections
Claims 1, 6, 11, 17 and 19 are objected to because of the following informalities:  
Claim 1, lines 13-14 recites “persist in the NVRAM before second data in the cache memory persists in the NVRAM,;”.  The extraneous punctuation should be removed as appropriate.
Claim 6, lines 12-13 recite a similar issue to claim 1 in that the amendment has removed punctuation which should be present. The punctuation should be inserted as appropriate.
Claim 11, line 14 recites a similar issue to claim 1 wherein extraneous punctuation should be removed as appropriate.
Claim 17 does not end in a period (.). The claim should be appropriately amended to address the lack of punctuation and extraneous “, and”.
Claim 19 recites the same issue as claim 17 identified above.
Appropriate correction is required.


Claim Rejections - 35 USC § 103

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0092223) in view of Mass et al. (US 8,977,838) and further in view of Busaba et al. (US 2015/0089159).

Regarding claim 1, Wang discloses, in the italicized portions, a processing apparatus comprising: non-volatile random access memory (NVRAM); cache memory comprising cache memory portions; one or more processors configured to process ([0027] FIG. 1 is a block diagram of an embodiment of a computer system 100 in which embodiments of the invention may be implemented. The computer system includes a processor 102, an optional volatile or otherwise non-persistent storage 122, and a non-volatile or otherwise persistent storage 124. [0031] The memory sub-system may include one or more caches 118 (e.g., one or more levels of cache).): a first set of instructions of a program according to one of a plurality of different levels hierarchical processing scopes; a second set of instructions of the program according to the one hierarchical processing scope level of the plurality of different levels of hierarchical processing scopes; and a scoped persistence barrier residing in the program after the first set of instructions and before the second set of instructions, comprising an instruction to cause first data in the cache memory to persist in the NVRAM before second data in the cache memory persists in the NVRAM, ([0056] FIG. 5 is a block diagram of an example embodiment of a cache line 548 for a persistent store fence buffer that has data 560-1, 560-2 corresponding to different persistent store fence instructions 511-1, 511-2, and an example embodiment of a cache line storage operation 552 of the cache line to persistent memory 524 in the same signal or cycle on one or more interconnects 520. A first persistent store fence instruction 511-1 may have a first associated or corresponding data 560-1 that may be stored in the cache line.); and a controller configured to: identify the scoped persistence barrier to be associated with the one hierarchical processing scope level; identify the first data and the second data in the cache memory to be associated with the one hierarchical processing scope level and mapped to the NVRAM; and cause the first data to persist in the NVRAM before the second data persists in the NVRAM based on the scoped persistence barrier ([0040] The memory sub-system module is operative in response to and/or as a result of the persistent store fence instruction (e.g., in response to one or more instructions or control signals decoded from the instruction) to cause and/or ensure that data of a given store operation (e.g., store operation 228 or store instruction 208E) corresponding to the persistent store fence instruction is stored persistently and/or durably in the persistent storage 224 before data from all later or subsequent store operations and/or instructions (i.e., those which occur after the given store operation in original program order) is stored persistently and/or durably in the persistent storage. In some embodiments, the persistent store fence instruction may not to cause and/or ensure that data of all preceding store operations and/or instructions is stored persistently and/or durably in the persistent storage before data from all later or subsequent store operations and/or instructions, but rather this fencing may be performed selectively for only the given store operation. That is, there is no need to fence all preceding store instructions and/or operations, but rather only the given store instruction and/or operation.), wherein when identification of the first and second data in the cache memory includes allocating the cache memory portions according to the one hierarchical processing scope level, the first data is stored in a first cache memory portion and the second data is stored in a second cache memory portion ([0041] In other embodiments, the given store operation may correspond to a separate but related instruction (e.g., immediately) before or after the persistent store fence instruction (e.g., store instruction 208E). In some embodiments, the persistent store fence instruction causes the corresponding data of the given store operation to be stored in a new dedicated persistent store fence buffer (e.g., buffer 446 in FIG. 4).). Herein it is disclosed by Wang that data corresponding to different store instructions for before and after a fence instruction is present. Additionally, it is noted by Wang that the data for the different instructions may be stored to the same cache line. However, Wang does not disclose using cache tags to identify the data of the different instructions in the case that they are stored to the same cache line. Regarding the identification of the scoped persistence barrier to be associated with one hierarchical processing scope level and the first data and second data in cache to be associated with the scope level as well, Mass discloses in Column 10, lines 53-61 and Column 9, lines 46-60 “[Col 10, ln 53-61] Release bits may be mapped to preconditions at any level of a microcore hierarchy in a heterogeneous fashion. In other words, a single quorum can refer to a mix of preconditions from different hierarchy levels. Obviously, if this is done, the barrier in question must be global in scope relative to the hierarchy levels involved. It follows that a barrier's scope should be limited to the levels represented in the quorum. One implementation approach would be to build scoping into the barrier pointer addressing decode logic. [Col 9, ln 46-60] Barriers are synchronization objects used to block and release two or more processing threads, and are a well-known signaling mechanism in the domain of high-level operating systems. To use a barrier, one must create a barrier object and define which threads constitute a "quorum" for that barrier. Once a barrier is created, members of its quorum may "wait_for" it. If a thread waits on a barrier, the operating system blocks its execution until all member threads of that barrier's quorum have also performed a wait_for on the barrier. In other words, after the final thread does a wait_for, all threads of the quorum in question are released simultaneously by the operating system. Release of all quorum threads also "clears" the quorum, thus preparing the barrier object for another round of wait_fors by the same group of threads.” Herein it is disclosed by Mass that data relevant to the barrier instruction may be identified via the threads associated with the quorum wherein when all members have executed up to the barrier, processing may continue. Furthermore, it is indicated that each quorum may correspond to involved hierarchy levels. In this manner, the involved threads correspond to the scope of the quorum as it identifies all data pertaining to the executing threads. Wang further discloses in Paragraph [0037] “During operation, the processor 202 may execute, run, or perform code 230 (e.g., a program). For example, the code may be fetched, loaded, or otherwise received into the processor from persistent storage 224 and/or an optional non-persistent memory (not shown)… Such a persistent store and persistent store fence instruction 210 may have an optional associated persistent store operation 228 to store associated data to the persistent storage 224. In such embodiments, the instruction 210 may explicitly specify (e.g., through one or more fields or a set of bits), or otherwise indicate (e.g., implicitly indicate), a source operand that has data to be stored to the persistent storage. The instruction 210 may explicitly specify (e.g., through one or more fields or a set of bits), or otherwise indicate (e.g., implicitly indicate), an address or other location in the persistent storage 224 where the data is to be stored.” Herein it is presented that fence/barrier instructions are performed in the context of a program being executed and therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify data stored in cache in some manner as being related to the instruction as performed in Paragraph [0200] “A cache typically comprises a number of cache lines, which each include several bytes of data. Data stored within memory is mapped into a cache utilizing an index portion of the memory addresses associated with the data, such that multiple memory addresses having the same index portion map to the same cache line. Cached data associated with a particular memory address is distinguished from data associated with other addresses having the same index portion by an address tag, typically the high order address bits, which is stored in association with the cached data.” In this manner, the address tags, found analogous to a cache tag, allows the system to identify data corresponding to different sets that are stored in the same cache line. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple tags to distinguish between data stored in the same cache line in order to utilize cache lines in a dynamic manner for storing data as disclosed by Wang, Mass and Busaba. Wang, Mass and Busaba are analogous art because they are from the same field of endeavor of managing cache operations for storing to non-volatile memory.
Regarding claim 2, Busaba further discloses the processing apparatus of claim 1, wherein the controller is configured to cause the first data to persist in the NVRAM before the second data persists in the NVRAM by determining to: configure the first and second cache tags and identify the first and second data in the one portion of the cache memory using the first and second cache tags; or allocate the first cache memory portion to the first data and the second cache memory portion to the second data, identify the first data in the first cache memory portion and identify the second data in the second cache memory portion ([0224] One of the latter approaches is proposed, which is referred to as "dynamically variable line-size cache (D-VLS cache)" architecture, and evaluates the cost/performance improvements attainable by the D-VLS cache. The D-VLS cache may change its cache line size at run time according to the characteristics of application programs to execute. Line-size determinator selects adequate line-sizes based on recently observed data reference behavior. [0257] Cache control logic enforcing a coherence protocol with a configurable cache line size may manage the data in the caches at the granularity of a full cache line by default. Each cache line in full-line coherency mode is managed as a full cache line, while each cache line in sub-line coherency mode is managed as a plurality of sub -cache line portions of a full cache line.). Herein it is disclosed by Busaba that the system may dynamically determine how to allocate the cache line sizes. This allows the system to be flexible in allocating full cache lines or partial cache lines. In the event that the partial cache lines are allocated, the system may use the address tags to distinguish between separate data sets.
Regarding claim 3, Wang further discloses the processing apparatus of claim 1, wherein when identification of the first and second data in the cache memory includes configuring the first cache tag and the second cache tag, the controller is configured to cause the first data to remain in the one portion of cache memory and not persist in the NVRAM until a condition occurs ([0037] In some embodiments, the persistent store fence instruction may itself optionally be a persistent store instruction to move, write, or otherwise store data to persistent storage 224 (e.g., the instruction 210 may be a persistent store and persistent store fence instruction). Such a persistent store and persistent store fence instruction 210 may have an optional associated persistent store operation 228 to store associated data to the persistent storage 224. In such embodiments, the instruction 210 may explicitly specify (e.g., through one or more fields or a set of bits), or otherwise indicate (e.g., implicitly indicate), a source operand that has data to be stored to the persistent storage.), and when identification of the first and second data in the cache memory includes allocating the first and second cache memory portions according to the one hierarchical processing scope level, the controller is configured to move the first data from the first cache memory portion and cause the first data to persist in the NVRAM before the second data is caused to persist in the NVRAM without waiting for the condition to occur ([0053] The cache coherency module 416 is coupled with the persistent store fence buffer management unit 444. In some embodiments, when the cache coherency module determines to evict, flush, or otherwise remove a cache line from one or more caches 418 of the processor, the cache coherency module may provide an indication, notification, or other signal 450 (e.g., an intent to flush cache line signal) to the persistent store fence buffer management unit, before actually flushing or removing the cache line from the cache(s)… In some embodiments, the processor and/or the memory sub-system module may guarantee and/or ensure and/or cause this to occur, responsive to the associated persistent store fence instruction, before a cache flush or other cache line removal operation 454 associated with the signal 450 is performed to flush the cache line from the cache(s) 418 to the persistent storage. The buffer may flush to persistent memory transparently in the background based on signals from the cache coherency module that cache lines are going to be evicted or flushed. In some embodiments, the entire persistent store fence buffer may optionally be flushed to the persistent storage when any cache line is flushed from the cache(s) to the persistent storage.). As noted previously, Wang discloses the capability of storing the data to either the same or separate cache lines. The cited portions here indicate that the cache lines may be flushed to persistent storage without an explicit command or indication. Additionally, it is noted that an explicit indication may identify data that is to be flushed. In this manner, it is found to be analogous to a condition occurring which instigates the persistence of data.
Regarding claim 4, Wang further discloses the processing apparatus of claim 3, wherein the condition is an expiration of a predetermined time interval ([0076] Advantageously, the use of the persistent store fence instruction may help to avoid relatively high latency memory access operations for each piece of data modified. In some embodiments, if all of the modified data is able to fit or be stored in the cache(s), the algorithm may only flush or remove the data from the persistent store fence buffer to the persistent storage once before flushing all the modified data from the cache(s) to the persistent storage at the commit time.). Herein it is noted that data is not moved to persistent storage until a commit time is reached.
Regarding claim 5, Wang further discloses the processing apparatus of claim 3, wherein the condition is an eviction of the first data from the one portion of the cache ([0057] Later, at an appropriate time (e.g., based on an intent to flush a cache line signal received from a cache coherency module), the cache line 548 may be flushed, evicted, or otherwise removed or stored to the persistent storage 524 through a cache line storage operation 552.). Herein it is noted that explicit indication may be made to evict data from the cache.
Regarding claim 6, Wang discloses, in the italicized portions, a computer implemented method of maintaining instruction order using non-volatile random access memory (NVRAM), the method comprising ([0027] and [0031]): receiving a first set of instructions of a program, each instruction of the first set of instructions to be processed according to one of a plurality of different levels of hierarchical processing scopes; receiving a second set of instructions of the program, each instruction of the second set of instructions to be processed according to the one hierarchical processing scope level of the plurality of different levels of hierarchical processing scopes; receiving a scoped persistence barrier residing in the program after the first set of instructions and before the second set of instructions, comprising an instruction to cause first data in the cache memory to persist in the NVRAM before second data in the cache memory persists in the NVRAM; identifying the scoped persistence barrier to be associated with the one hierarchical processing scope level; identifying the first data and the second data in the cache memory to be associated with the one hierarchical processing scope level and mapped to the NVRAM; and causing the first data to persist in the NVRAM before the second data persists in the NVRAM ([0040]), wherein when identification of the first and second data in the cache memory includes allocating cache memory portions according to the one hierarchical processing scope level, the first data is stored in a first cache memory portion and the second data is stored in a second cache memory portion ([0041]). Herein it is disclosed by Wang that data corresponding to different store instructions for before and after a fence instruction is present. Additionally, it is noted by Wang that the data for the different instructions may be stored to the same cache line. Regarding the identification of the scoped persistence barrier to be associated with one hierarchical processing scope level and the first data and second data in cache to be associated with the scope level as well, Mass discloses in Column 10, lines 53-61 and Column 9, lines 46-60 that data relevant to the barrier instruction may be identified via the threads associated with the quorum wherein when all members have executed up to the barrier, processing may Paragraph [0200] address tags for identifying data stored to the same cache index. Claim 6 is rejected on a similar basis as in the rejection of claim 1.
Regarding claim 7, Busaba discloses the method of claim 6, wherein the method further comprises determining to: configure the first and second cache tags and identify the first and second data in the one portion of the cache memory using the first and second cache tags; or allocate a first cache memory portion to the first data and the second cache memory portion to the second data, identify the first data in the first cache memory portion and identify the second data in the second cache memory portion ([0224]). Claim 7 is rejected on a similar basis as in the rejection of claim 2.
Regarding claim 8, Wang discloses the method of claim 6, wherein the method further comprises: when identification of the first and second data in the cache memory includes configuring the first cache tag and the second cache tag, causing the first data to remain in the one portion of the cache memory and not persist in the NVRAM until a condition occurs ([0037]), and when identification of the first and second data in the cache memory includes allocating the first and second cache memory portions according to the one hierarchical processing scope level, moving the first data from the first cache memory portion and causing the first data to persist in the NVRAM before the second data is caused to persist in the NVRAM without waiting for the condition to occur ([0053]). Claim 8 is rejected on a similar basis as in the rejection of claim 3.
Regarding claim 9, Wang discloses the method of claim 8, wherein the condition is an expiration of a predetermined time interval ([0076]). Claim 9 is rejected on a similar basis as in the rejection of claim 4.
Regarding claim 10, Wang discloses the method of claim 8, wherein the condition is an eviction of the first data from the one portion of the cache ([0057])
Regarding claim 11, Wang discloses, in the italicized portions, a non-transitory computer readable medium comprising a computer readable instruction sequence for causing a computer to execute ([0122-0123]) a method of maintaining instruction order using non-volatile random access memory (NVRAM), the method comprising ([0027] and [0031]): receiving a first set of instructions of a program, each instruction of the first set of instructions to be processed according to one of a plurality of different levels of hierarchical processing scopes; receiving a second set of instructions of the program, each instruction of the second set of instructions to be processed according to the one hierarchical processing scope level of the plurality of different levels of hierarchical processing scopes; receiving a scoped persistence barrier residing in the program after the first set of instructions and before the second set of instructions, comprising an instruction to cause first data in the cache memory to persist in the NVRAM before second data in the cache memory persists in the NVRAM; identifying the scoped persistence barrier to be associated with the one hierarchical processing scope level; identifying the first data and the second data in the cache memory to be associated with the one hierarchical processing scope level and mapped to the NVRAM; and causing the first data to persist in the NVRAM before the second data persists in the NVRAM ([0040]), wherein when identification of the first and second data in the cache memory includes allocating cache memory portions according to the one hierarchical processing scope level, the first data is stored in a first cache memory portion and the second data is stored in a second cache memory portion ([0041]). Herein it is disclosed by Wang that data corresponding to different store instructions for before and after a fence instruction is present. Additionally, it is noted by Wang that the data for the different instructions may be stored to the same cache line. Regarding the identification of the scoped persistence barrier to be associated with one hierarchical processing scope level and the first data and second data in cache to be associated with the scope level as well, Mass discloses in Column 10, lines 53-61 and Column 9, lines 46-60 that data relevant to the barrier instruction may be identified via the threads associated with the quorum wherein when all members have executed up to the barrier, processing may continue. Furthermore, it is indicated that each quorum may correspond to involved hierarchy levels. In this manner, the involved threads correspond to the scope of the Paragraph [0200] address tags for identifying data stored to the same cache index. Claim 11 is rejected on a similar basis as in the rejection of claim 1.
Regarding claim 12, Busaba further discloses the computer readable medium of claim 11, wherein the instructions further comprise determining to: configure the first and second cache tags and identify the first and second data in the one portion of the cache memory using the first and second cache tags; or allocate a first cache memory portion to the first data and the second cache memory portion to the second data, identify the first data in the first cache memory portion and identify the second data in the second cache memory portion ([0224]). Claim 12 is rejected on a similar basis as claim 2.
Regarding claim 13, Wang further discloses the computer readable medium of claim 11, wherein the method further comprises: when identification of the first and second data in the cache memory includes configuring the first cache tag and the second cache tag, causing the first data to remain in the one portion of the cache memory and not persist in the NVRAM until a condition occurs ([0037]), and when identification of the first and second data in the cache memory includes allocating the first and second cache memory portions according to the one hierarchical processing scope level, moving the first data from the first cache memory portion and causing the first data to persist in the NVRAM before the second data is caused to persist in the NVRAM without waiting for the condition to occur ([0053]). Claim 13 is rejected on a similar basis as claim 3.
Regarding claim 14, Wang further discloses the computer readable medium of claim 11, wherein the condition is an expiration of a predetermined time interval ([0076]). Claim 14 is rejected on a similar basis as claim 4.
Regarding claim 15, Wang further discloses the computer readable medium of claim 11, wherein the condition is an eviction of the first data from the one portion of the cache ([0057]). Claim 15 is rejected on a similar basis as claim 5.
Regarding claim 16, Wang, Mass and Busaba further disclose the computer readable medium of claim 11, wherein, the first data resulting from execution of each of the first set of instructions processed according to the one hierarchical processing scope level and the second data resulting from execution of each of the second set of instructions processed according to the one hierarchical processing scope level (Wang [0037, 0040-0041] and Mass [Col 10, ln 53-61 and Col 9, ln 46-60]), and when identification of the first and second data in the cache memory includes configuring a first cache tag identifying the first data and a second cache tag identifying the second data, the first data and the second data are stored concurrently in one portion of the cache memory (Busaba [0200]). Herein it is disclosed that when data may be stored to the same cache line, the associated tags may differentiate between the first and second data.
Regarding claim 17, Wang and Mass further disclose the processing apparatus of claim 1, wherein, the first data resulting from execution of each of the first set of instructions processed according to the one hierarchical processing scope level and the second data resulting from execution of each of the second set of instructions processed according to the one hierarchical processing scope level, and (Wang [0037, 0040-0041] and Mass [Col 10, ln 53-61 and Col 9, ln 46-60]). Herein it is disclosed that data may correspond to different instructions before the barrier instruction of the processing scope.
Regarding claim 18, Busaba further discloses the processing apparatus of claim 1, wherein when identification of the first and second data in the cache memory includes configuring a first cache tag identifying the first data and a second cache tag identifying the second data, the first data and the second data are stored concurrently in one portion of the cache memory (Busaba [0200]). Herein it is disclosed that when data may be stored to the same cache line, the associated tags may differentiate between the first and second data.
Regarding claim 19, Wang and Mass further disclose the method of claim 6, wherein the first data resulting from execution of each of the first set of instructions processed according to the one hierarchical processing scope level and the second data resulting from execution of each of the second set of instructions processed according to the one hierarchical processing scope level, and (Wang [0037, 0040-0041] and Mass [Col 10, ln 53-61 and Col 9, ln 46-60])
Regarding claim 20, Busaba further discloses the method of claim 6, wherein when identification of the first and second data in the cache memory includes configuring a first cache tag identifying the first data and a second cache tag identifying the second data, the first data and the second data are stored concurrently in one portion of the cache memory (Busaba [0200]). Herein it is disclosed that when data may be stored to the same cache line, the associated tags may differentiate between the first and second data.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135